EXHIBIT 99.1 PRESS RELEASE The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 FOR IMMEDIATE RELEASE Contact: Investor Relations BRINK’S REPORTS HIGHER SECOND-QUARTER EARNINGS Reported EPS is $.42 Versus $.34; Non-GAAP EPS is $.29 Versus $.20 RICHMOND, Va., July 29, 2010 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, reported second-quarter earnings from continuing operations of $21 million versus $16 million last year ($.42 versus $.34 per share).Revenue declined 3% to $729 million due primarily to unfavorable currency exchange rates in Europe and Latin America, which more than offset organic revenue growth of 7%. The company provided non-GAAP results to enable investors to assess operating performance excluding certain items.Non-GAAP earnings from continuing operations were $14 million, up from $9 million last year ($.29 versus $.20 per share).Non-GAAP revenue rose 5% due to organic growth in all regions. Results are summarized in the following table: Second Quarter First Half (In millions, except per share amounts) % change % change GAAP Revenues $ (3
